DETAILED ACTION


Primary Examiner acknowledges Claims 13-32 are pending in this application, with Claims 13-32 having been newly added, and Claims 1-12 having been cancelled by preliminary amendment on January 22, 2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13-15, 18-20, 22, 23, and 26-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Watson (4,649,913). 
As to Claim 13, Watson discloses a connector (10, “the tube 1 opens through a swivel connector 10 which is rotatable about the axis of the tube and which provides a rotatable coupling for tubing (not shown) by which forced ventilation can be effected.” Column 2, Lines 25-30) for a tracheostomy tube (Figures 1-3), comprising: an annular body (1, “The tracheostomy tube assembly has a plastics tube 1 that is bent at right angles about midway along its length.” Column 2, Lines 15-20) having a proximal end (7, “the rear end 7 of the assembly.” Column 2, Lines 25-30), a distal end (2, “At its forward, patient end 2 the tube 1 is open and is encompassed by a standard inflatable cuff 3.” Column 2, Lines 20-25), and a central bore (defined by the lumen of 1) extending from the proximal end (7) to the distal end (2); a flange (11, “The flange 11 is of a soft, semi-flexible material, such as a plastic, and has slots 12 and 13 at opposite ends through which a tape 14 can be threaded to secure the assembly with the patient's neck.” Column 2, Lines 30-40) coupled to the annular body (1), the flange (11) comprising a first flange section (defined by one of 22/23 on 11, “The cuff 20 encircles the tube 1 where it is joined to the flange 11. In its inflated state, the cuff 20 has a rounded raised region, or hill portions 22 and 23 on opposite sides of the tube 1 and a lower, valley portion 24 and 25, intermediate the hill portions, above and below the tube.” Column 2, Lines 40-45) and a second flange section (defined by other of 22/23 on 11, “The cuff 20 encircles the tube 1 where it is joined to the flange 11. In its inflated state, the cuff 20 has a rounded raised region, or hill portions 22 and 23 on opposite sides of the tube 1 and a lower, valley portion 24 and 25, intermediate the hill portions, above and below the tube.” Column 2, Lines 40-45) spaced apart from the first flange section (defined by one of 22/23 on 11), wherein the first flange section (defined by one of 22/23 on 11) and the second flange section (defined by other of 22/23 on 11) radially extend from the annular body (1) and wherein the first flange section (defined by one of 22/23 on 11) and the second flange section (defined by other of 22/23 on 11) each comprise: a connector end (defined by the region of 24, “The cuff 20 encircles the tube 1 where it is joined to the flange 11. In its inflated state, the cuff 20 has a rounded raised region, or hill a lower, valley portion 24 and 25, intermediate the hill portions, above and below the tube.” Column 2, Lines 40-45) coupled to the annular body (1) and comprising a first tapered surface (defined by the “lower, valley”) having a first taper angle (defined by the slope of 24 to 22/23); a filleted end (defined by the region proximate 12/13, “slots 12 and 13 at opposite ends through which a tape 14 can be threaded to secure the assembly with the patient's neck.” Column 2, Lines 35-40) comprising a second tapered surface (defined by an even lower, valley region than 24, which is effectively flat to secure the flange to the neck of the patient) having a second tapered angle (defined by the slope of 12/13 to 23/22, respectively) that is different from the first tapered angle (defined by the slope of 24 to 22/23); and a main flange (defined by the region of 22/23, “The cuff 20 encircles the tube 1 where it is joined to the flange 11. In its inflated state, the cuff 20 has a rounded raised region, or hill portions 22 and 23 on opposite sides of the tube 1 and a lower, valley portion 24 and 25, intermediate the hill portions, above and below the tube.” Column 2, Lines 40-45) disposed between the connector end (defined by the region of 24) and the filleted end (defined by the region proximate 12/13), wherein the first tapered surface (defined by the “lower, valley”) and the second tapered surface (defined by an even lower, valley region than 24, which is effectively flat to secure the flange to the neck of the patient) extend away from a top surface (defined by the surface of 11) of the main flange section (defined by the region of 22/23). 
As to Claim 14, Watson discloses the first tapered surface (defined by the “lower, valley”) of the connector end (defined by the region of 24) extends from the annular body (1) distally towards the main flange section (defined by the region of 22/23).
patient end 2 the tube 1 is open and is encompassed by a standard inflatable cuff 3.” Column 2, Lines 20-25) of the annular body (1) is positioned within a recess (defined by the gaps between 22/23 and 1, best seen Figure 1) formed between bottom surfaces of the first flange section (defined by one of 22/23 on 11) and the second flange section (defined by other of 22/23 on 11).
As to Claim 18, Watson discloses a tie hole (12/13; “slots 12 and 13 at opposite ends through which a tape 14 can be threaded to secure the assembly with the patient's neck.” Column 2, Lines 35-40) disposed entirely within and extending through the filleted end (defined by the region proximate 12/13, “slots 12 and 13 at opposite ends through which a tape 14 can be threaded to secure the assembly with the patient's neck.” Column 2, Lines 35-40).
As to Claim 19, Watson discloses a bottom surface of the filleted end (defined by the region proximate 12/13, “slots 12 and 13 at opposite ends through which a tape 14 can be threaded to secure the assembly with the patient's neck.” Column 2, Lines 35-40) is curved (best seen Figure 1).
As to Claim 20, Watson discloses the annular body (1) has a sloped surface (defined by the region containing the gaps between 22/23 and 1, best seen Figure 1) at the distal end (points heading to 2), and wherein the connector end (defined by the region of 24) is adjacent to the sloped surface (defined by the region containing the gaps between 22/23 and 1, best seen Figure 1).
As to Claim 22, Watson discloses a connector (10, “the tube 1 opens through a swivel connector 10 which is rotatable about the axis of the tube and which provides a rotatable coupling for tubing (not shown) by which forced ventilation can be effected.” Column 2, Lines tracheostomy tube assembly has a plastics tube 1 that is bent at right angles about midway along its length.” Column 2, Lines 15-20) having a proximal end (7, “the rear end 7 of the assembly.” Column 2, Lines 25-30), a distal end (2, “At its forward, patient end 2 the tube 1 is open and is encompassed by a standard inflatable cuff 3.” Column 2, Lines 20-25), and a central bore (defined by the lumen of 1) extending from the proximal end (7) to the distal end (2); a flange (11, “The flange 11 is of a soft, semi-flexible material, such as a plastic, and has slots 12 and 13 at opposite ends through which a tape 14 can be threaded to secure the assembly with the patient's neck.” Column 2, Lines 30-40) coupled to the annular body (1), the flange (11) comprising a first flange section (defined by one of 22/23 on 11, “The cuff 20 encircles the tube 1 where it is joined to the flange 11. In its inflated state, the cuff 20 has a rounded raised region, or hill portions 22 and 23 on opposite sides of the tube 1 and a lower, valley portion 24 and 25, intermediate the hill portions, above and below the tube.” Column 2, Lines 40-45) and a second flange section (defined by other of 22/23 on 11, “The cuff 20 encircles the tube 1 where it is joined to the flange 11. In its inflated state, the cuff 20 has a rounded raised region, or hill portions 22 and 23 on opposite sides of the tube 1 and a lower, valley portion 24 and 25, intermediate the hill portions, above and below the tube.” Column 2, Lines 40-45) separated from the first flange section (defined by one of 22/23 on 11) by the annular body (1), wherein each flange section (22/23) extends radially from the annular body (1) and comprises: a connector end (defined by the region of 24, “The cuff 20 encircles the tube 1 where it is joined to the flange 11. In its inflated state, the cuff 20 has a rounded raised region, or hill portions 22 and 23 on opposite sides of the tube 1 and a lower, valley portion 24 and 25, intermediate the hill portions, above and below the tube.” Column 2, Lines 40-45) coupled to the annular body (1); a filleted end (defined by the region proximate 12/13, “slots 12 and 13 at opposite ends through which a tape 14 can be threaded to secure the assembly with the patient's neck.” Column 2, Lines 35-40); and a main flange section (defined by the region of 22/23, “The cuff 20 encircles the tube 1 where it is joined to the flange 11. In its inflated state, the cuff 20 has a rounded raised region, or hill portions 22 and 23 on opposite sides of the tube 1 and a lower, valley portion 24 and 25, intermediate the hill portions, above and below the tube.” Column 2, Lines 40-45) disposed between the connector end (defined by the region of 24) and the filleted end (defined by the region proximate 12/13), wherein the connector end (defined by the region of 24) is angled (defined by the slope of 24 to 22/23) in a distal direction between the annular body and the main flange section (defined by the region of 22/23) such that a bottom surface (defined by the region contacting the patient’s neck) of the main flange section (defined by the region of 22/23) is positioned distally relative to the distal end (2) of the annular body (1). 
As to Claim 23, Watson discloses the filleted end (defined by the region proximate 12/13) comprises a first tapered surface (defined by an even lower, valley region than 24, which is effectively flat to secure the flange to the neck of the patient) and the connector end (defined by the region of 24) comprises a second tapered surface (defined by the “lower, valley”, “The cuff 20 encircles the tube 1 where it is joined to the flange 11. In its inflated state, the cuff 20 has a rounded raised region, or hill portions 22 and 23 on opposite sides of the tube 1 and a lower, valley portion 24 and 25, intermediate the hill portions, above and below the tube.” Column 2, Lines 40-45). 
slots 12 and 13 at opposite ends through which a tape 14 can be threaded to secure the assembly with the patient's neck.” Column 2, Lines 35-40) is curved (best seen Figure 1).
As to Claim 27, Watson discloses a tracheostomy tube (Figures 1-3), comprising: a cannula (defined by the combination of 1, 2, and 3); a connector (10, “the tube 1 opens through a swivel connector 10 which is rotatable about the axis of the tube and which provides a rotatable coupling for tubing (not shown) by which forced ventilation can be effected.” Column 2, Lines 25-30) for a tracheostomy tube (Figures 1-3) comprising an annular body (defined by the region receiving 1, “The tracheostomy tube assembly has a plastics tube 1 that is bent at right angles about midway along its length.” Column 2, Lines 15-20), a proximal end (defined by the region opposite 7 which received gas from an external source, “the rear end 7 of the assembly.” Column 2, Lines 25-30), a distal end (defined by the region closest to 2 which connects the cannula 1-3, “At its forward, patient end 2 the tube 1 is open and is encompassed by a standard inflatable cuff 3.” Column 2, Lines 20-25), and a central bore (defined by the lumen of 10) extending from the proximal end (defined by the region opposite 7 which received gas from an external source) to the distal end (defined by the region closest to 2 which connects the cannula 1-3), wherein the distal end (defined by the region closest to 2 which connects the cannula 1-3) of the connector (10) is coupled to a proximal end (7, “the rear end 7 of the assembly.” Column 2, Lines 25-30), a distal end (2, “At its forward, patient end 2 the tube 1 is open and is encompassed by a standard inflatable cuff 3.” Column 2, Lines 20-25) of the cannula (defined by the combination of 1, 2, and 3); a flange (11, “The flange 11 is of a soft, a lower, valley portion 24 and 25, intermediate the hill portions, above and below the tube.” Column 2, Lines 40-45) coupled to the annular body (defined by the region receiving 1); a filleted end (defined by the region proximate 12/13, “slots 12 and 13 at opposite ends through which a tape 14 can be threaded to secure the assembly with the patient's neck.” Column 2, Lines 35-40) comprising a tie hole (12/13; “slots 12 and 13 at opposite ends through which a tape 14 can be threaded to secure the assembly with the patient's neck.” Column 2, Lines 35-40) and a curved bottom surface (defined by the region proximate 12/13, “slots 12 and 13 at opposite ends through which a tape 14 can be threaded to secure the assembly with the patient's neck.” Column 2, Lines 35-40, best seen Figure 1); and a main flange section (defined by the region of 22/23, “The cuff 20 encircles the tube 1 where it is joined to the flange 11. In its inflated state, the cuff 20 has a rounded raised region, or hill portions 22 and 23 on opposite sides of the tube 1 and a lower, valley portion 24 and 25, intermediate the hill portions, above and below the tube.” Column 2, Lines 40-45) disposed between the connector end (defined by the region of 24) and the filleted end (defined by the region proximate 12/13).

As to Claim 29, Watson discloses the distal end (defined by the region closest to 2 which connects the cannula 1-3) of the connector is sloped or angled (best seen Figures 1 and 3).
As to Claim 30, Watson discloses the filleted end (defined by the region proximate 12/13) comprises the filleted end (defined by the region proximate 12/13) comprises a first tapered surface (defined by an even lower, valley region than 24, which is effectively flat to secure the flange to the neck of the patient) and the connector end (defined by the region closest to 2 which connects the cannula 1-3) comprises a second tapered top surface (best seen Figures 1 and 3 defined by the sloped or angle for connecting to the top surface - 11).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson (4,649,913) in view of Rathjen (3,499,450). 
As to Claim 21, Watson discloses the flange (11) coupled to the annular body (1), the flange (11) comprising a first flange section (defined by one of 22/23 on 11) and a second flange section (defined by other of 22/23 on 11) spaced apart from the first flange section (defined by 
Rathjen teaches a similar tracheostomy tube assembly to Watson having a first flange section (one of 12, best seen Figures 1-4) and a second flange section (other of 12, best seen Figures 1-4) which is bounded by an annular region (defined by the connection of 9 to the flange 12/12, best seen Figure 2).   Rathjen teaches this specific device is for a pediatric patient and thus “the outer width of the transverse flange was 2 3/16 inches at the tip of the outwardly extending arms and the height of the transverse flange from the bottom of the tongue to the tip of an arm was 1 ¼ inches.” (Column 5, Lines 30-35). The essence of these dimensional characteristics provide for the claimed flange section lengths “between approximately 1.5 inches and 2.5 inches”.  In light of the aforementioned teachings, it would have been obvious to one having ordinary skill in the art to select the desired length of the flange sections with respect to the patient demographics (pediatric, adult, obese, animal, etc.) in order to provide a sufficient length of the neck flange/collar/plate to enable the tethering of a band/strap/tie/harness about the neck of the patient for retaining the placement of the tracheostomy tube assembly, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific dimensions provide a particular advantage, solve a stated problem, or serve a purpose different from providing a sufficient neck flange/collar/plate which enables the tethering of a band/strap/tie/harness about the neck for retaining the placement of the tracheostomy tube assembly; thus, the specific dimensions lacks criticality in its design.  Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with . 

Claims 16, 17, 24, 25, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson (4,649,913). 
As to Claims 16 and 17, please see the rejection of Claim 13, Watson discloses a first tapered surface (defined by the “lower, valley”) having a first taper angle (defined by the slope of 24 to 22/23) and a second tapered surface (defined by an even lower, valley region than 24, which is effectively flat to secure the flange to the neck of the patient) having a second tapered angle (defined by the slope of 12/13 to 23/22, respectively) that is different from the first tapered angle (defined by the slope of 24 to 22/23).  As shown in Figures 1-3, Watson clearly discloses the slopped relationship whereby the first taper angle (defined by the slope of 24 to 22/23) has a lesser degree of slope than the second tapered angle (defined by the slope of 12/13 to 23/22, respectively). Yet does not expressly disclose the explicit dimensions to be “the first taper angle is 25-35 degree” and “the second taper angle is 30-40 degrees”. 

As to Claims 24 and 25, please see the rejection of Claim 23, Watson discloses the filleted end (defined by the region proximate 12/13) comprises a first tapered surface (defined by an even lower, valley region than 24, which is effectively flat to secure the flange to the neck of the patient) and the connector end (defined by the region of 24) comprises a second tapered surface (defined by the “lower, valley”, “The cuff 20 encircles the tube 1 where it is joined to the flange 11. In its inflated state, the cuff 20 has a rounded raised region, or hill portions 22 and 23 on opposite sides of the tube 1 and a lower, valley portion 24 and 25, intermediate the hill portions, above and below the tube.” Column 2, Lines 40-45).  As shown in Figures 1-3, Watson clearly discloses the slopped relationship whereby the first tapered surface (defined by an even lower, valley region than 24, which is effectively flat to secure the flange to the neck of the patient) has a similar and slightly greater slope than the second tapered surface (defined by the “lower, valley”, “The cuff 20 encircles the tube 1 where it is joined to the flange 11. In its inflated state, the cuff 20 has a rounded raised region, or hill portions 22 and 23 on opposite sides of the tube 1 and a lower, valley portion 24 and 25, intermediate the hill portions, above and below the tube.” Column 2, Lines 40-45). Yet does not expressly disclose the explicit dimensions to be “the first taper angle is 25-35 degree” and “the second taper angle is 30-40 degrees”. 
a lower, valley portion 24 and 25, intermediate the hill portions, above and below the tube.” Column 2, Lines 40-45). Additionally, it should be noted, the recited angles overlap. Regardless, in light of the relationship between the tapered angles and the ability of flange to be properly seated to the neck of the patient, it would have been obvious to one having ordinary skill in the art to modify the angled relationship of the first tapered surface and the second tapered and the recited degrees as claimed so that the tracheostomy tube can be properly seated upon the neck of the patient, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific angular relationship provides a particular advantage, solves a stated problem, or serves a purpose different from that of enabling the properly seated upon the neck of the patient of the tracheostomy tube; thus, the use of the specific dimensions lacks criticality in its design.  Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with Watson as the predictable result would be the placement of the tracheostomy tube in an angular relationship 
As to Claims 31 and 32, please see the rejection of Claim 30, Watson discloses the filleted end (defined by the region proximate 12/13) comprises the filleted end (defined by the region proximate 12/13) comprises a first tapered surface (defined by an even lower, valley region than 24, which is effectively flat to secure the flange to the neck of the patient) and the connector end (defined by the region closest to 2 which connects the cannula 1-3) comprises a second tapered top surface (best seen Figures 1 and 3 defined by the sloped or angle for connecting to the top surface - 11). As shown in Figures 1-3, Watson clearly discloses the slopped relationship whereby the first taper angle (defined by the slope of 24 to 22/23) has a lesser degree of slope than the second tapered angle (defined by the slope of 12/13 to 23/22, respectively). Yet does not expressly disclose the explicit dimensions to be “the first taper angle is 25-35 degree” and “the second taper angle is 30-40 degrees”. 
Applicant is reminded, pursuant to MPEP 2125 I. Drawings Can Be Used As Prior Art, “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).”  In this particular situation, it is clear that the slope of the first taper angle (defined by the slope of 24 to 22/23) has a lesser degree of slope than the second tapered angle (defined by the slope of 12/13 to 23/22, respectively), whereby the angle of the first taper angle (defined by the slope of 24 to 22/23) is less than the .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22, 23, 26, and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 10, and 12 of U.S. Patent No. 8,522,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent Claim 22 is merely broader than patent claims 1, 6, and 12.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 

The limitations of Claim 23 are found in patent claims 4, 5, 9, and 10.  The limitations of Claim 26 are found in patent claims 5 and 10.  The limitations of Claim 27 are found in patent claims 2 and 3.  The limitations of Claim 28 are found in patent claim 4 and 9. The limitations of Claim 29 are found in patent claim 1.  The limitations of Claim 30 are recited in patent claims 4, 5, 9, and 10.  

Claims 22, 23, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8  of U.S. Patent No. 9,364,629. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent Claim 22 is merely broader than patent claims 1 and 8.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
With respect to all the claims, both recite the features of a connector, a tracheostomy tube, an annular body, a proximal end, a distal end, a central bore, a flange, a connector end, a filleted end, and a main flange section (patent: center portions of the flange). 
. 

Claims 22, 23, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 18-20  of U.S. Patent No. 10,195,383. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent Claim 22 is merely broader than patent claims 1 and 18.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
With respect to all the claims, both recite the features of a connector, a tracheostomy tube, an annular body, a proximal end, a distal end, a central bore, a flange, a connector end, a filleted end, and a main flange section (patent: center portions of the flange). 
The limitations of Claim 23 are recited in patent claim 1 and 18.  The limitations of Claim 25 are recited in patent claim 3 and 19.  The limitations of Claim 26 are recited in patent claim 5 and 20.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blackwood (2,923,299) discloses a tracheostomy device assembly having a neck flange/plate/collar having an angular relationship along the length of the flanges. 
Delaplane et al. (5,975,080) and Desch (5,251,616) disclose additional tracheostomy device assembly having a neck flange/plate/collar. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785